Citation Nr: 1115596	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition to include as secondary to service-connected osteoarthritis of the left knee.

2.  Entitlement to service connection for a right leg condition to include as secondary to service-connected osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1975 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran's right knee condition is related to his active duty service or to a service-connected disability.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a right leg condition that is related to either his active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to service-connected osteoarthritis of the left knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

2.  A right leg condition was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to service-connected osteoarthritis of the left knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in December 2005 and March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 letter provided this notice to the Veteran. 

The Board observes that the December 2005 letter was sent to the Veteran prior to the March 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice provided in the March 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the notice was provided the case was readjudicated and a December 2008 supplemental statement of the case (SSOC) was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issues on appeal were obtained in April 2008 and March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for certain chronic diseases such as arthritis when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).


For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran initially contended that he had a right leg and a right knee disability related to his active duty service.  Subsequently, the Veteran claimed that his right leg and right knee disabilities were secondary to his service-connected osteoarthritis of the left knee.

The Board notes initially, after a review of the record, that there is no medical evidence of record that provides a diagnosis of a disability with respect to the Veteran's right leg.  In this regard, the VA and private treatment records note a right knee disability, but as this is a separate claim on appeal, the right knee claim will be addressed below.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board recognizes the Veteran's assertions that he has experienced right leg pain since service; however, pain alone without an underlying disorder is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to have the requisite medical expertise to diagnose a right leg disorder or provide an etiological opinion.  Consequently, his assertions are afforded no probative value regarding the question of whether he has a right leg disorder to include as secondary to service-connected osteoarthritis of the left knee.  As such, with respect to the Veteran's right leg, the Board finds that without a current diagnosis there is no basis to grant service connection, either direct or secondary, and the Veteran's claim for entitlement to service connection for a right leg disorder, to include as secondary to service-connected osteoarthritis of the left knee, must be denied.

With respect to the Veteran's claim for service connection for a right knee disorder, however, the Board notes that the Veteran does have a current diagnosis as required by 38 C.F.R. § 3.303 (2010).  As will be further noted below the Veteran has a current diagnosis of degenerative joint disease of the right knee.   

In this regard, the first post-service treatment record is a March 2006 VA treatment note including a March 2006 VA radiologist's report.  The Veteran complained of progressive knee pain bilaterally with the right knee pain being greater.  Upon examination it was revealed that the Veteran's right knee showed gross crepitation with a popping sensation upon extension as well as some instability, anteriorly and laterally.  The March 2006 examiner noted that the Veteran had an old gunshot wound to the patella but no definite irregularity of the articular surface of the patella.  The radiologist's report notes that the Veteran had a post-service gunshot wound in the right patella.  Metallic fragments were seen within the patella, the knee joint synovial space between the patella and the femur and also posterior to the femoral condyle.  The Veteran was diagnosed with degenerative joint disease in the right knee with suspected loose body.  A January 2007 VA treatment reported noted that the Veteran's right knee was minimally tender over the antromedial joint compartment but that there was no loss of range of motion, or instability present.  A December 2008 private treatment note diagnosed the Veteran with traumatic arthritis and noted increased pain and decreased range of motion.  Finally, a January 2009 addendum note reported x-ray results revealing mild degenerative joint disease of both knees and no change in shrapnel fragments in the right knee.  

The Veteran was afforded a VA examination in April 2008.  The Veteran stated by way of history that he injured his right knee while playing basketball in service in 1975.  However the record indicates that it was his left knee that he injured in 1975.  Rather he hurt his right leg in 1973 after somebody fell on his right leg while he was playing basketball.  The Veteran stated that his pain in his right knee is worse in cold weather, while standing or walking.  However he denied any weakness, stiffness, swelling, instability, giving way, locking, fatigability, heat, redness, or lack of endurance.  Upon examination the Veteran was diagnosed with degenerative joint disease of the right knee.  

The Veteran was afforded another VA examination in March 2009.  At this examination, the Veteran reported that his right knee pain started in 2005 or 2006.  The Veteran used a brace but denied weakness, stiffness, heat, redness, instability, locking, fatigability, or lack of endurance.  The Veteran was diagnosed with status post trauma right knee with fragmentation of the patella from a gunshot wound obtained post service in approximately 1999.  X-rays associated with the examination revealed evidence of prior trauma with radiopaque foreign bodies but no acute abnormalities.

With regard to the Veteran's service treatment records, the Board observes that Veteran's December 1974 entrance examination, to include the accompanying report of medical history noted knees and lower extremities within normal limits.  A September 1973 service treatment record noted that the Veteran injured his right leg when somebody fell on it while he was playing basketball.  The Board acknowledges an October 1975 service treatment record in which the Veteran reported complaints of a left knee injury, but there is no indication in that report that the Veteran was also having a problem with his right knee or right leg.  Finally the Board notes that the Veteran's December 1976 separation examination, to include the accompanying report of medical history, lists the Veteran's knees and lower extremities as normal.  As there was only one complaint of a right leg injury and no subsequent complaints involving either the right leg or the right knee, the Board finds that there was no chronic disability of the right leg or right knee during active duty service.

With consideration of the above, the Board notes that while the Veteran has a current diagnosis with regard to the right knee, the record fails to demonstrate that the Veteran had any in-service complaints with regard to his right knee.  Additionally, there is no competent medical opinion linking the Veteran's current right knee disorder to his active duty service.  The Board acknowledges the August 2006 VA treatment note that provided a diagnosis of traumatic arthropathy, both knees, that is more than likely service-connected.  It is further noted that the examiner stated that it is more likely than not that the Veteran's arthritis is related to the Veteran's previous injury sustained during active service.  The Board notes, at the outset that the August 2006 examiner's statement appears to be based on history provided by the Veteran as there is no injury to the Veteran's right knee while he was in service.  As noted above, the Veteran did complain of right leg pain and a left knee injury, but there is no mention of a right knee problem in the Veteran's service treatment records.  Furthermore, it is noted that the Veteran himself stated at his April 2008 and March 2009 VA examinations that he did not start experiencing right knee pain until approximately 2006.  Indeed the first complaint of right knee pain of record occurred in 2006, 30 years after separation from active duty service.  The Board finds that the thirty year lapse in time between the Veteran's active service and the first complaints of right knee pain weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  As such, the Board finds that in addition to an absence of an in-service incident there is also no credible evidence of continuity of symptomatology with regard to the Veteran's right knee.  As such the Veteran's claim for a right knee disorder based on direct service connection must be denied.  

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for a right knee condition and a right leg condition, to include as secondary to osteoarthritis of the left knee were received in November 2005, the Board will apply the former version of the regulation.

With regard to the right knee service connection secondary to the service-connected osteoarthritis of the left knee,  the Board notes that the Veteran stated at both the April 2008 and March 2009 VA examinations that his right knee started hurting in approximately 2006 because he was compensating for his left knee.  In this regard, a December 2008 VA treatment note diagnosed degenerative joint disease of the right knee due to the increased weight bearing on the right knee because of the severity of the arthritis in the Veteran's left knee.  

While the Board acknowledges the positive opinion provided in the December 2008 VA treatment note, as held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this instance, the Board notes that the issue of secondary service connection was addressed by both the April 2008 and March 2009 VA examiners.  The examiner in the April 2008 VA examination opined that the Veteran's right knee pain is less likely than not from his left knee injury in October 1975, while in service.  With regard to rationale, the examiner noted that the Veteran stated that he had only started having right knee pain in the last two years.  Given that the Veteran injured his left knee in October 1975, any residuals of the left knee injury would have likely started to take effect before 2006.  

The March 2009 VA examiner reviewed the claims folder and noted that the Veteran's left knee examinations had never indicated that the Veteran suffered from a significant gate abnormality as evidenced by his lack of use of assistive devices for ambulation.  Furthermore the Veteran had a history of trauma to the right knee and his right knee only started hurting three or four years prior to the examination.  The examiner noted that the symptomatology associated with the right knee was more consistent with residuals resulting from the gunshot wound that occurred in approximately 1999, as opposed to a relationship to the left knee condition which began some 30 years prior to the onset of the right knee symptomatology.  In addition as there is no significant gait abnormality due to the left knee forcing greater weight-bearing on the right knee, accelerating degenerative changes on the right knee.  As such, the examiner opined that it is less likely than not that the right knee condition is secondary to the left knee condition for which the Veteran is service connected.

With consideration of the above, the Board notes that the April 2008 and March 2009 VA examiners' opinions, in contrast to the opinion provided in the December 2008 VA treatment note, are based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinion.  As such the Board finds that the April 2008 and March 2009 VA examiners' opinions are entitled to more weight regarding the etiology of the Veteran's right knee degenerative joint disease and are therefore of greater probative value.

The Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
In this regard, the Board notes that the Veteran is competent to attest to pain in his right knee.  However, as noted above, pain alone without an underlying disorder is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  While the Veteran is competent to attest to pain the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from a right knee disorder that is related to his service-connected disability of osteoarthritis of the left knee.

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a right knee and a right leg disorder, to include as secondary to service-connected osteoarthritis of the left knee.  In this regard, the Board notes that there is no current diagnosis with respect to the Veteran's right leg and the evidence of greater probative weight fails to indicate that the Veteran's right knee disorder is related to his active duty service or his service-connected osteoarthritis of the left knee.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for a right knee condition to include as secondary to service-connected osteoarthritis of the left knee is denied.

Entitlement to service connection for a right leg condition to include as secondary to service-connected osteoarthritis of the left knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


